UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


CHARLES W. HUGGINS, JR., as              
Personal Representative of the
Estate of Charles Walter Huggins,
III,
                  Plaintiff-Appellant,
                  v.                             No. 03-2333
DON WEIDER, Sergeant; SHANE
LUCAS, Deputy; HENRY DUKES,
Reserve Deputy; MELVIN SEBOE,
Captain,
             Defendants-Appellees.
                                         
           Appeal from the United States District Court
          for the District of South Carolina, at Columbia.
           Joseph F. Anderson, Jr., Chief District Judge.
                         (CA-02-2361-3-17)

                       Submitted: June 25, 2004

                       Decided: August 3, 2004

    Before WILKINSON, LUTTIG, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

William Gary White, III, Columbia, South Carolina, for Appellant.
William H. Davidson, II, Kenneth P. Woodington, DAVIDSON,
2                         HUGGINS v. WEIDER
MORRISON & LINDEMANN, P.A., Columbia, South Carolina;
Vinton D. Lide, Lexington, South Carolina, for Appellees.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Plaintiff Charles W. Huggins, Jr., personal representative of his
son, Charles Walter Huggins, III ("the decedent"), timely appeals the
district court’s order granting summary judgment to Defendants in his
42 U.S.C. § 1983 (2000) action arising out of the death of the dece-
dent.*

   This case arises from unfortunate events that occurred on July 19,
2000. On that date, Plaintiff received a telephone call from the dece-
dent during which the decedent threatened to set fire to several prop-
erties. Plaintiff alerted the Lexington County Sheriff’s Department
("LCSD") to the decedent’s threats. Several officers, including Defen-
dants Don Weider, Shane Lucas, Henry Dukes, and Melvin Seboe
(collectively, "Defendants"), all of the LCSD, were then informed of
the decedent’s threats. Defendants encountered the decedent in the
woods behind his house. The decedent was armed with two knives
that he alternatively held against his own chest and held in a manner
threatening to the Defendants. Defendants repeatedly instructed the
decedent to put the knives down so that he could come out of the
woods and seek medical help. The decedent refused to release the
knives, instead telling Defendants that they would have to kill him.
Eventually, the decedent advanced on Weider while holding the two
knives in the air. Weider warned the decedent not to take another step

  *The district court declined to exercise supplemental jurisdiction and
dismissed without prejudice Plaintiff’s state law wrongful death and sur-
vival actions. Plaintiff does not appeal this decision.
                          HUGGINS v. WEIDER                           3
or Weider would be forced to shoot. The decedent then took one to
two more steps towards Weider, and Weider shot the decedent. Lucas
and Dukes both saw the decedent continue to advance after Weider
fired his weapon. They then both fired on the decedent. Shortly there-
after, the decedent was pronounced dead at a nearby hospital.

   Plaintiff filed a complaint, asserting Defendants violated the dece-
dent’s Fourth and Fourteenth Amendment rights. Defendants moved
for summary judgment, contending that their use of deadly force was
objectively reasonable. After a hearing, the district court granted
Defendants’ motion. Plaintiff now appeals.

   We review an order granting summary judgment de novo. Higgins
v. E.I. DuPont de Nemours & Co., 863 F.2d 1162, 1167 (4th Cir.
1988). Summary judgment is appropriate only when there are no gen-
uine issues of material fact and the moving party is entitled to judg-
ment as a matter of law. Fed. R. Civ. P. 56(c); Celotex Corp. v.
Catrett, 477 U.S. 317, 322-23 (1986). We view the evidence in the
light most favorable to the non-moving party. Anderson v. Liberty
Lobby, Inc., 477 U.S. 242, 255 (1986). A mere scintilla of proof, how-
ever, will not suffice to prevent summary judgment; the question is
"not whether there is literally no evidence, but whether there is any
upon which a jury could properly proceed to find a verdict for the
party" resisting summary judgment. Anderson, 477 U.S. at 251 (inter-
nal quotation marks omitted).

   A claim that a police officer used excessive force in attempting to
make an arrest is analyzed under the Fourth Amendment reasonable-
ness standard. Graham v. Connor, 490 U.S. 386, 395 (1989). Force
is not excessive if it is objectively reasonable under the circumstances
facing the officer, without regard to his underlying intent. Id. at 397.
An officer may use deadly force when he has good reason to believe
that the suspect presents a threat of serious physical harm to himself
or others. Tennessee v. Garner, 471 U.S. 1, 11 (1985). Under Gra-
ham, a court must focus on the moment that force was used.
Greenidge v. Ruffin, 927 F.2d 789, 791-92 (4th Cir. 1991). Actions
prior to that moment are not relevant in evaluating whether the force
used was reasonable. Elliott v. Leavitt, 99 F.3d 640, 643 (4th Cir.
1996).
4                         HUGGINS v. WEIDER
   Here, the sole issue is whether Defendants’ use of force was objec-
tively reasonable. Defendants encountered a man in the woods with
two knives whose actions indicated he was prepared to use them
against Defendants. The decedent refused to drop the knives after
repeatedly being instructed to do so. The decedent then advanced on
Weider after expressly being warned not to come any closer. After
Weider shot the decedent, Dukes and Lucas saw the decedent con-
tinue to advance on Weider, prompting each to fire their weapons. At
the moment Defendants Dukes, Lucas and Weider used deadly force
against the decedent, each had an objectively reasonable fear that the
decedent presented a serious threat of physical harm. Therefore, the
district court properly granted summary judgment for Defendants
Weider, Dukes and Lucas. Moreover, because Plaintiff’s claim
against Seboe was predicated on his position as a supervisor, Plain-
tiff’s claim against him must also fail. There can be no liability under
§ 1983 on the part of a supervisory official in the absence of a consti-
tutional violation on the part of those supervised. See Young v. City
of Mt. Ranier, 238 F.3d 567, 579 (4th Cir. 2001) (stating that a § 1983
failure-to-train claim cannot be maintained against a supervisor when
there has been no underlying constitutional violation).

   Accordingly, we affirm the district court’s order granting summary
judgment to Defendants and dismissing Plaintiff’s claims. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

                                                           AFFIRMED